DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the cooling channel that is filled with a coolant and subsequently sealed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bischofberger (US 8,899,208).

In regards to claim 17:
	Bischofberger teaches a piston for an internal combustion engine comprising a piston body having a pair of piston pin bosses (17) each received in a box wall extending laterally of the pin bosses, an annular cooling channel (23) disposed above the pin bosses, at least one of the box walls having a locally thickened region extending longitudinal direction of the piston, the box wall bulging inward and outward to form the locally thickened region, wherein the locally thickened section is provided between one of the pin bosses and a load bearing shaft wall (22) of the piston body, the locally thickened section includes a bore open at a bottom of the thickened portion and communicating at an open end of the bore with the cooling channel. 

s 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stan et al (US 8,739,755 hereinafter “Stan”).

In regards to claim 17:
	Stan teaches a piston (10) for an internal combustion engine comprising a piston body having a pair of piston pin bosses (18) each received in a box wall extending laterally of the pin bosses, an annular cooling channel (22) disposed above the pin bosses, at least one of the box walls having a locally thickened region extending longitudinal direction of the piston, the box wall bulging inward and outward to form the locally thickened region, wherein the locally thickened section is provided between one of the pin bosses and a load bearing shaft wall (21) of the piston body, the locally thickened section includes a bore open at a bottom of the thickened portion and communicating at an open end of the bore with the cooling channel.

In regards to claim 19:
	Stan teaches the bore enables a supply of cooling oil from a cooling nozzle (28) into the cooling channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bischofberger in view of Wandrie et al (US 2013/0276740 hereinafter “Wandrie”).

In regards to claim 10:
	Bischofberger teaches a piston for an internal combustion engine, having a thickened portion (thickened portion of Bischofberger accommodates axial bore 24a) in at least one box wall in the direction of thickness in the center, that is partly flush with a cooling channel (23), and the at least one box wall is formed on the outside of a piston pin boss (17) and the box wall bulging outward to form the thickened portion wherein any bulge (as shown in Figure 2 the thickened portion bulges outward).
	Bischofberger does not teach the piston to be forged.
	Wandrie teaches a piston that is forged wherein forging is a known method of manufacturing process for shaping metal (Paragraph [0005]).
	It would have been obvious to one of ordinary skill in the art to forge the piston to use known methods of manufacturing and shaping metal.

In regards to claim 11:
	Bischofberger teaches the piston to be made of steel (Col 2, Lines 24-27).

In regards to claim 14:
	Bischofberger teaches the cooling channel to be filled with a coolant and subsequently sealed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bischofberger as applied to claim 10 above and further in view of Salenbien et al (US 2016/0222911 hereinafter “Salenbien”).

In regards to claim 12:
	Bischofberger does not teach the thickened portion to be machined into at least a partially funnel shape.
	Salenbien teaches a cooling gallery inlet that is machined and formed partially as a funnel shape (tapered shape, Paragraphs [0010] and [0056][[0057], and Figures 9a and 9b) in order to provide a point of access to the cooling gallery and to allow sealing of the cooling gallery with a set depth for the sealing member.
	It would have been obvious to one of ordinary skill in the art to machined the thickened portion partially as a funnel shape in order to allow access to the cooling gallery with a known method of metal forming and to allow the cooling gallery to be sealed with a set depth for the sealing member.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bischofberger in view of Wandrie and Salenbien.

In regards to claim 15:
	Bischofberger teaches a piston for an internal combustion engine, having a thickened portion (thickened portion of Bischofberger accommodates axial bore 24a) in at least one box wall in the direction of thickness in the center, that is partly flush with a cooling channel (23), and the at least one box wall is formed on the outside of a piston pin boss (17) and the box wall bulging outward to form the thickened portion.
	Bischofberger does not teach the piston to be forged nor bored.
	Wandrie teaches a piston that is forged wherein forging is a known method of manufacturing process for shaping metal (Paragraph [0005]). 	
Bischofberger does not teach the thickened portion to be machined into at least a partially funnel shape.
	Salenbien teaches a cooling gallery inlet that is machined in order to provide a point of access to the cooling gallery.
	It would have been obvious to one of ordinary skill in the art to forge the piston to use known methods of manufacturing and shaping metal and to use a known method of boring via machining.

In regards to claim 16:
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bischofberger as applied to claim 17 above and further in view of Salenbien.

In regards to claim 18:
	Bischofberger does not teach the lower end of the bore to be flared.
	Salenbien teaches a cooling gallery inlet that is flared in order to provide a sealing member a set depth (Paragraph [0057]).
	It would have been obvious to one of ordinary skill in the art to flare the bore in order to provide a sealing member a set depth.

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.  Applicant has amended the independent claim to recite the box wall to bulge outward for independent claim 1 and inward and outward for independent claim 2.  Examiner disagrees that this puts the claims in conditions for allowance wherein any curvature from a base material can be considered a bulge.  The claim does not recite limitations such as a base thickness having a measurement, wherein the bulge increases the thickness by some percentage of the thickness or creates a curvature of the thickened portion by some value.  The claim recitation of the broad use of bulge is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747